DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Status of Claims
	Claims 1-20 are pending of which claims 1, 11 and 20 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.

Applicant’s Arguments: 
Applicant argues, on pages 9-14, that “Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant's amendment of the claims, nor based on information submitted in an information disclosure 1 While the heading on page 2 of the Final Office Action of April 22, 2022 indicates that claim 20 is rejected using a combination of Popovitch, Ross, and Krassner, such heading is believed to be a minor typographical error. On page 6 of the Final Office Action, Chang (and not Krassner) is cited as suggesting claim features.” 

Examiner’s Response: 
Examiner indicates that the rejection for claim 2, shall remain the same as was presented in the Non-Final Action (mailed on 9/1/2021). The inclusion of claim 20 as part of the new grounds of rejection (Final Rejection mailed on 4/22/2022) was a typographical error. The rejection of claim 20 should be as followed: 
Regarding claims 20, Popovitch discloses, a server computing system comprising a computer-readable storage medium, the computer-readable storage medium comprises instructions that, when executed by a processor, cause the processor to perform acts (see Fig. 1, also see ¶ [0030]) comprising: receiving, from a client computing device that is in network communication with the server computing system, a query (Users submit queries, which are stored on the server computer system. Once a query has been submitted, it is automatically checked against any new or modified documents retrieved from the network by a difference crawler, and new matches are presented to the submitter of the query [Abstract]. Also see ¶ [0023], [0031]); 
searching a computer-readable index based upon the query to identify search results for the query (The query index is a data structure which allows to rapidly determine the list of queries which may match a significantly novel document. It is an inverted index where the words present in all the active queries are used as keys, and which allows to rapidly determine the list of queries containing any single word. When the query index is constructed, the Boolean operators within queries are substantially ignored, with some possible exceptions such as "not &lt;word&gt;" where &lt;word&gt;can be ignored and not included in the query index. Typically, the query index is regenerated from the queries database and made available to the difference engine at regular intervals, for example once per day ¶ [0043]. also see ¶ [0031], [0044], [0046]); 
transmitting identifiers for the search results to the client computing device, wherein an application executing on the client computing device displays a page on a display of the client computing device, and further wherein the page comprises links to the search results (For each query submitted by a user, the difference engine continuously crawls the network in search of substantially novel documents matching this query. Once such documents have been found and incremental matches have been generated, those incremental matches need to be presented to the submitter of the query ¶ [0066]-[0068]. The presentation of the incremental matches to a user is triggered by a display event. The display event may originate from a user action, such as the user clicking on a web page link, or from a software event such as a timer, which would for example cause the incremental matches information to be emailed to the user.…. Upon arrival at web site system 104, this HTTP request would be interpreted as a display event. A display event normally includes a user identifier and/or a query identifier or an incremental match identifier ¶ [0060]); 
transmitting an identifier for the search result to the client computing device, wherein the page is updated by the client computing device to comprise: a link to the search result (When displaying the incremental matches, a link should be provided, next to each query, allowing to deactivate the query. This link, when clicked, would cause the associated query to be removed, or marked as expired, from queries database 110. Another case when a query may be deleted, or marked as expired, is when the emails sent to a user bounce for a prolonged time period. It may be desirable to have the queries automatically expire after a given time period, such as one month. If this is implemented, another link may be provided to reactivate the query ¶ [0068]). 
However Popovitch does not explicitly facilitates, subsequent to transmitting the identifiers for the search results to the client computing device, receiving a first timestamp from the client computing device, wherein the first timestamp identifies a time that is subsequent to when the identifiers for the search results were transmitted to the client computing device; based upon the first timestamp and the query, identifying a search result, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp; and graphical data that indicates that the search result was published subsequent to the identifiers for the search results being transmitted to the client computing device. 
Ross discloses, subsequent to transmitting the identifiers for the search results to the client computing device, receiving a first timestamp from the client computing device, wherein the first timestamp identifies a time that is subsequent to when the identifiers for the search results were transmitted to the client computing device (Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]. Also see ¶ [0022]. Examiner specifies that the session duration indicates whether the user’s focus has left the page. Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]-[0015]. Also see ¶ [0022]. Examiner specifies that the session duration indicates a time period/timestamp); based upon the first timestamp and the query, identifying a search result, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp (Next, the data processor determines the browser Page Info address field (e.g., the browser Page Info address field 435). The data processor determines the Address Field by querying the latest Page Info data from the data store 525 (e.g., Page Info data that was stored by the Data Storer 520 in block 610). Control then proceeds to block 680, where the data processor stores the timestamped event in the Enhanced Transaction Log within the Data Store 525. The timestamped event includes data that was determined in blocks 655-675 ¶ [0059]); 
graphical data that indicates that the search result was published subsequent to the identifiers for the search results being transmitted to the client computing device (Fig. 4). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ross' system would have allowed Popovitch to facilitates subsequent to transmitting the identifiers for the search results to the client computing device, receiving a first timestamp from the client computing device, wherein the first timestamp identifies a time that is subsequent to when the identifiers for the search results were transmitted to the client computing device; based upon the first timestamp and the query, identifying a search result, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp; and graphical data that indicates that the search result was published subsequent to the identifiers for the search results being transmitted to the client computing device. The motivation to combine is apparent in the Popovitch's reference, because there is a need to improve Internet usage monitoring and, more specifically to, methods and apparatus to distinguish between webpages and/or browser tabs in focus. 

Applicant’s Arguments: 
Applicant argues, on pages 9-14, that the prior art of record fails to teach “in response to detecting that the focus of the user has returned to the page, transmitting, by way of a network connection, the first timestamp to the server computing system”; “upon receiving the identifier for the search result, updating the page to comprise: a link to the search result; and graphical data that indicates that the second timestamp assigned to the search result is subsequent the first timestamp, wherein the updated page additionally includes the links to the search results”. 

Examiner’s Response: 
Examiner respectfully disagrees; The combination of Popovitch, Ross and Chang clearly teaches in response to detecting that the focus of the user has returned to the page, transmitting, by way of a network connection, the first timestamp to the server computing system (Ross: The application focus column 120 stores application focus data identifying the application that was in focus on the computer at the time of the event. In the example shown, at time 0:00 the monitored browser was in focus. Further, at time 1:05, the application focus changed to a text editor application. At that time, the user may have been interacting with the text editor while the browser was no longer in focus. At time 2:10, the browser came back into focus (e.g., web content rendered by the browser was presented to the user). In the example shown, the application focus 120 stores the name of the application in focus ¶ [0025], [0036], [0040], [0056]); 
upon receiving the identifier for the search result, [updating the page] to comprise: a link to the search result (Popovitch: For each query submitted by a user, the difference engine continuously crawls the network in search of substantially novel documents matching this query. Once such documents have been found and incremental matches have been generated, those incremental matches need to be presented to the submitter of the query ¶ [0066]-[0068]), 
… additionally includes the links to the search results (Popovitch: When displaying the incremental matches, a link should be provided, next to each query, allowing to deactivate the query. This link, when clicked, would cause the associated query to be removed, or marked as expired, from queries database 110. Another case when a query may be deleted, or marked as expired, is when the emails sent to a user bounce for a prolonged time period. It may be desirable to have the queries automatically expire after a given time period, such as one month. If this is implemented, another link may be provided to reactivate the query ¶ [0068]); graphical data that indicates that the second timestamp assigned to the search result is subsequent the first timestamp (Ross: Fig. 4) updating the page; wherein the updated page (Chang: See Fig. 7, element 725). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-9, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Popovitch, Steven Gregory et al. (US 20040064442 A1) [Popovitch] in view of Ross; Scott et al. (US 20120084133 A1) [Ross] in view of Krassner; Brad et al. (US 20100153544 A1) [Krassner].

	Regarding claims 1, 11 and 15, Popovitch discloses, a client computing device comprising: a processor; a display that is operably coupled to the processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts (see Fig. 1, also see ¶ [0030]) comprising: displaying a page that comprises links to search results on the display, wherein the page is loaded by an application executing on the client computing device, and further wherein the search results are based upon a query set forth by a user of the client computing device to a server computing system (Server computer system 103 includes a web site system 104, whose purpose is to manage the interaction with users 100. Web site system 104 includes a web server 106 and a web application 108, which together process HTTP (Hypertext Transfer Protocol) requests received over network 102 from users 100, and return HTML (Hypertext Markup Language) web pages which may be displayed in web browsers running on client computers 101.…. Web site system 104 may also includes users database 112, which stores information about registered users, such as the list of active queries submitted by a user, and the user's email address ¶ [0031]); 
receiving, from the server computing system, an identifier for a search result identified by the server computing system based upon the query, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp (When displaying the incremental matches, a link should be provided, next to each query, allowing to deactivate the query. This link, when clicked, would cause the associated query to be removed, or marked as expired, from queries database 110. Another case when a query may be deleted, or marked as expired, is when the emails sent to a user bounce for a prolonged time period. It may be desirable to have the queries automatically expire after a given time period, such as one month. If this is implemented, another link may be provided to reactivate the query ¶ [0068]); and 
upon receiving the identifier for the search result, [updating the page] to comprise: a link to the search result (For each query submitted by a user, the difference engine continuously crawls the network in search of substantially novel documents matching this query. Once such documents have been found and incremental matches have been generated, those incremental matches need to be presented to the submitter of the query ¶ [0066]-[0068]).
However Popovitch does not explicitly facilitates detecting that, while the page remains loaded by the application, focus of the user has left the page; generating a first timestamp that is indicative of one of: a) a time when the focus of the user is detected as having left the page; or b) a time when the links to the search results were detected as being displayed on the display; subsequent to generating the first timestamp and further subsequent to detecting that the focus of the user has left the page, detecting that the focus of the user has returned to the page; in response to detecting that the focus of the user has returned to the page, transmitting, by way of a network connection, the first timestamp to the server computing system; graphical data that indicates that the second timestamp assigned to the search result is subsequent the first timestamp.
Ross discloses, detecting that, while the page remains loaded by the application, focus of the user has left the page (Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]. Also see ¶ [0022]. Examiner specifies that the session duration indicates whether the user’s focus has left the page); 
generating a first timestamp that is indicative of one of: a) a time when the focus of the user is detected as having left the page; or b) a time when the links to the search results were detected as being displayed on the display (Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]-[0015]. Also see ¶ [0022]. Examiner specifies that the session duration indicates a time period/timestamp); 
subsequent to generating the first timestamp and further subsequent to detecting that the focus of the user has left the page, detecting that the focus of the user has returned to the page (The application focus column 120 stores application focus data identifying the application that was in focus on the computer at the time of the event. In the example shown, at time 0:00 the monitored browser was in focus. Further, at time 1:05, the application focus changed to a text editor application. At that time, the user may have been interacting with the text editor while the browser was no longer in focus. At time 2:10, the browser came back into focus (e.g., web content rendered by the browser was presented to the user). In the example shown, the application focus 120 stores the name of the application in focus ¶ [0025], [0036], [0040], [0056]);
in response to detecting that the focus of the user has returned to the page, transmitting, by way of a network connection, the first timestamp to the server computing system (The application focus column 120 stores application focus data identifying the application that was in focus on the computer at the time of the event. In the example shown, at time 0:00 the monitored browser was in focus. Further, at time 1:05, the application focus changed to a text editor application. At that time, the user may have been interacting with the text editor while the browser was no longer in focus. At time 2:10, the browser came back into focus (e.g., web content rendered by the browser was presented to the user). In the example shown, the application focus 120 stores the name of the application in focus ¶ [0025], [0036], [0040], [0056]);
graphical data that indicates that the second timestamp assigned to the search result is subsequent the first timestamp (Fig. 4)
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ross' system would have allowed Popovitch to facilitates detecting that, while the page remains loaded by the application, focus of the user has left the page; generating a first timestamp that is indicative of one of: a) a time when the focus of the user is detected as having left the page; or b) a time when the links to the search results were detected as being displayed on the display; subsequent to generating the first timestamp and further subsequent to detecting that the focus of the user has left the page, detecting that the focus of the user has returned to the page; in response to detecting that the focus of the user has returned to the page, transmitting, by way of a network connection, the first timestamp to the server computing system; graphical data that indicates that the second timestamp assigned to the search result is subsequent the first timestamp. The motivation to combine is apparent in the Popovitch's reference, because there is a need to improve Internet usage monitoring and, more specifically to, methods and apparatus to distinguish between webpages and/or browser tabs in focus.
However neither Popovitch nor Ross explicitly facilitate updating the page; wherein the updated page [additionally includes the links to the search results].
Chang discloses, updating the page; wherein the updated page (See Fig. 7, element 725); 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chang's system would have allowed Popovitch and Ross to facilitates updating the page; wherein the updated page. The motivation to combine is apparent in the Popovitch and Ross' reference, because advantageously, the one or more embodiments described herein provide an improvement in the configuration and operation of GUIs by displaying changes to a set of data between page views. 

Regarding claim 2, the combination of Popovitch, Ross and Chang discloses, wherein the application is a web browser, and further wherein the page is a search engine results page generated by a search engine that executes on the server computing system (Popovitch: Server computer system 103 includes a web site system 104, whose purpose is to manage the interaction with users 100. Web site system 104 includes a web server 106 and a web application 108, which together process HTTP (Hypertext Transfer Protocol) requests received over network 102 from users 100, and return HTML (Hypertext Markup Language) web pages which may be displayed in web browsers running on client computers 101.…. Web site system 104 may also includes users database 112, which stores information about registered users, such as the list of active queries submitted by a user, and the user's email address ¶ [0031]).

Regarding claims 3 and 16, the combination of Popovitch, Ross and Chang discloses, prior to displaying the page on the display, transmitting the query to the server computing system, wherein the search results are identified by the server computing based upon a search performed over a computer-readable index, and further wherein the client computing device receives identifiers for the search results from the server computing system, whereupon the client computing device displays the page on the display; and in response to detecting that the focus of the user has returned to the page, transmitting, by way of the network connection, the query to the server computing system (Popovitch: One important task of difference crawler 114 is to determine the queries matched by significantly novel documents. In this embodiment, a significantly novel document may be checked for incremental matches as soon as it is retrieved from the network. It would be possible to try all active queries against an inverted index generated for each significantly novel document, but as there may be a very large number of queries this checking can become prohibitively time consuming. The query index speeds up this process significantly ¶ [0042]-[0046]).

Regarding claims 5 and 14, the combination of Popovitch, Ross and Chang discloses, wherein the application is a web browser, the page is loaded in a first tab of the web browser, and further wherein detecting that the focus of the user has left the page comprises detecting that the user has selected a second tab of the web browser (Popovitch: The presentation of the incremental matches to a user is triggered by a display event. The display event may originate from a user action, such as the user clicking on a web page link, or from a software event such as a timer, which would for example cause the incremental matches information to be emailed to the user.…. Upon arrival at web site system 104, this HTTP request would be interpreted as a display event. A display event normally includes a user identifier and/or a query identifier or an incremental match identifier ¶ [0060]).

Regarding claims 7 and 17, the combination of Popovitch, Ross and Chang discloses, wherein updating the page comprises displaying a window in the page, wherein the window comprises the link to the search result and the graphical data (Ross: Technologies such as Flash, Javascript, and i-frames have made it easier for publishers to embed elements (e.g., videos, maps, music players, other `widgets`, etc) as well as to update content in one area of the page instead of refreshing the entire page (both instances referred to herein as "child calls") ¶ [0017]).

Regarding claims 8, 18 and 19, the combination of Popovitch, Ross and Chang discloses, wherein a second search result is identified by the server computing system based upon the query, and further wherein the second search result has a third timestamp assigned thereto that is subsequent the first timestamp, the acts further comprising: receiving, from the server computing system, an identifier for the second search result by way of the network connection; and updating the page to comprise: a link to the second search result; and second graphical data that indicates that the third timestamp assigned to the second search result is subsequent to the first timestamp, wherein the link to the second search result, the second graphical data, the link to the search result, and the graphical data are concurrently displayed in the page (Ross: Server computer system 103 includes a web site system 104, whose purpose is to manage the interaction with users 100. Web site system 104 includes a web server 106 and a web application 108, which together process HTTP (Hypertext Transfer Protocol) requests received over network 102 from users 100, and return HTML (Hypertext Markup Language) web pages which may be displayed in web browsers running on client computers 101.…. Web site system 104 may also includes users database 112, which stores information about registered users, such as the list of active queries submitted by a user, and the user's email address ¶ [0031]-[0035]).

Regarding claim 9, the combination of Popovitch, Ross and Chang discloses, being a mobile computing device (Ross: mobile, PDA ¶ [0030], [0074]).

Regarding claims 20, Popovitch discloses, a server computing system comprising a computer-readable storage medium, the computer-readable storage medium comprises instructions that, when executed by a processor, cause the processor to perform acts (see Fig. 1, also see ¶ [0030]) comprising: receiving, from a client computing device that is in network communication with the server computing system, a query (Users submit queries, which are stored on the server computer system. Once a query has been submitted, it is automatically checked against any new or modified documents retrieved from the network by a difference crawler, and new matches are presented to the submitter of the query [Abstract]. Also see ¶ [0023], [0031]); 
searching a computer-readable index based upon the query to identify search results for the query (The query index is a data structure which allows to rapidly determine the list of queries which may match a significantly novel document. It is an inverted index where the words present in all the active queries are used as keys, and which allows to rapidly determine the list of queries containing any single word. When the query index is constructed, the Boolean operators within queries are substantially ignored, with some possible exceptions such as "not &lt;word&gt;" where &lt;word&gt;can be ignored and not included in the query index. Typically, the query index is regenerated from the queries database and made available to the difference engine at regular intervals, for example once per day ¶ [0043]. also see ¶ [0031], [0044], [0046]); 
transmitting identifiers for the search results to the client computing device, wherein an application executing on the client computing device displays a page on a display of the client computing device, and further wherein the page comprises links to the search results (For each query submitted by a user, the difference engine continuously crawls the network in search of substantially novel documents matching this query. Once such documents have been found and incremental matches have been generated, those incremental matches need to be presented to the submitter of the query ¶ [0066]-[0068]. The presentation of the incremental matches to a user is triggered by a display event. The display event may originate from a user action, such as the user clicking on a web page link, or from a software event such as a timer, which would for example cause the incremental matches information to be emailed to the user.…. Upon arrival at web site system 104, this HTTP request would be interpreted as a display event. A display event normally includes a user identifier and/or a query identifier or an incremental match identifier ¶ [0060]); 
transmitting an identifier for the search result to the client computing device, wherein the page is updated by the client computing device to comprise: a link to the search result (When displaying the incremental matches, a link should be provided, next to each query, allowing to deactivate the query. This link, when clicked, would cause the associated query to be removed, or marked as expired, from queries database 110. Another case when a query may be deleted, or marked as expired, is when the emails sent to a user bounce for a prolonged time period. It may be desirable to have the queries automatically expire after a given time period, such as one month. If this is implemented, another link may be provided to reactivate the query ¶ [0068]). 
However Popovitch does not explicitly facilitates, subsequent to transmitting the identifiers for the search results to the client computing device, receiving a first timestamp from the client computing device, wherein the first timestamp identifies a time that is subsequent to when the identifiers for the search results were transmitted to the client computing device; based upon the first timestamp and the query, identifying a search result, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp; and graphical data that indicates that the search result was published subsequent to the identifiers for the search results being transmitted to the client computing device. 
Ross discloses, subsequent to transmitting the identifiers for the search results to the client computing device, receiving a first timestamp from the client computing device, wherein the first timestamp identifies a time that is subsequent to when the identifiers for the search results were transmitted to the client computing device (Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]. Also see ¶ [0022]. Examiner specifies that the session duration indicates whether the user’s focus has left the page. Users typically view content (which may include one or more webpages) in a browser for a given time period. This period is known as a browsing session. Browsing sessions can be any duration. For example, a user may use their browser to check a weather forecast on a first webpage, during a browsing session that may only last a few minutes, or even a matter of seconds ¶ [0014]-[0015]. Also see ¶ [0022]. Examiner specifies that the session duration indicates a time period/timestamp); based upon the first timestamp and the query, identifying a search result, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp (Next, the data processor determines the browser Page Info address field (e.g., the browser Page Info address field 435). The data processor determines the Address Field by querying the latest Page Info data from the data store 525 (e.g., Page Info data that was stored by the Data Storer 520 in block 610). Control then proceeds to block 680, where the data processor stores the timestamped event in the Enhanced Transaction Log within the Data Store 525. The timestamped event includes data that was determined in blocks 655-675 ¶ [0059]); 
graphical data that indicates that the search result was published subsequent to the identifiers for the search results being transmitted to the client computing device (Fig. 4). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ross' system would have allowed Popovitch to facilitates subsequent to transmitting the identifiers for the search results to the client computing device, receiving a first timestamp from the client computing device, wherein the first timestamp identifies a time that is subsequent to when the identifiers for the search results were transmitted to the client computing device; based upon the first timestamp and the query, identifying a search result, wherein the search result has a second timestamp assigned thereto that is subsequent the first timestamp; and graphical data that indicates that the search result was published subsequent to the identifiers for the search results being transmitted to the client computing device. The motivation to combine is apparent in the Popovitch's reference, because there is a need to improve Internet usage monitoring and, more specifically to, methods and apparatus to distinguish between webpages and/or browser tabs in focus. 


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Popovitch in view of Ross in view of Chang in view of KURALENOK; Igor Evgenyevich et al. (US 20170132323 A1) [KURALENOK].

Regarding claims 10 and 13, the combination of Popovitch, Ross and Chang teach all the limitationsof claim 1.
However neither one of Popovitch, Ross or Chang explicitly facilitates wherein a vertical search module is selected by the server computing system from amongst a plurality of vertical search modules based upon a determined information retrieval intent of the user, and further wherein the query is provided to the selected vertical search module, wherein the search result is returned by the vertical search module.
KURALENOK discloses, wherein a vertical search module is selected by the server computing system from amongst a plurality of vertical search modules based upon a determined information retrieval intent of the user, and further wherein the query is provided to the selected vertical search module, wherein the search result is returned by the vertical search module (Others are considered to be vertical search engines--i.e., search engines dedicated to a particular topic of search--such as Momondo.TM. search engine dedicated to searching flights ¶ [0007], [0035], [0037]-[0040]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because KURALENOK's system would have allowed Popovitch, Ross and Chang to facilitates wherein a vertical search module is selected by the server computing system from amongst a plurality of vertical search modules based upon a determined information retrieval intent of the user, and further wherein the query is provided to the selected vertical search module, wherein the search result is returned by the vertical search module. The motivation to combine is apparent in the Popovitch, Ross and Chang's reference, because there is a need to improve generating a refined search engine results page for a search query.


Claims 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Popovitch in view of Ross in view of Chang in view of Krassner; Brad et al. (US 20100153544 A1) [Krassner].

Regarding claims 4 and 12, the combination of Popovitch, Ross and Chang teach all the limitationsof claims 1 and 11.
However neither one of Popovitch, Ross or Chang explicitly facilitates subsequent to transmitting the query to the server computing system, receiving from the server computing system metadata that was assigned to the query by the server computing system, the metadata indicative of a topic that pertains to the query; and in response to detecting that the focus of the user has returned to the page, transmitting, by way of the network connection, the metadata, wherein the server computing system identifies the search result based upon the metadata.
Krassner discloses, subsequent to transmitting the query to the server computing system, receiving from the server computing system metadata that was assigned to the query by the server computing system, the metadata indicative of a topic that pertains to the query; and in response to detecting that the focus of the user has returned to the page, transmitting, by way of the network connection, the metadata, wherein the server computing system identifies the search result based upon the metadata (The present invention, in one embodiment, may then trigger several actions, including an indicator to show the viewer or system users that the content is rendered and available,…, what actions were taken on the advertisement in the form of clicks, the click rate in relation to the number of views, and other meta data in relation to the rendered content ¶ [0012]. Also see ¶ [0085], [0111]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Krassner's system would have allowed Popovitch, Ross and Chang to facilitates subsequent to transmitting the query to the server computing system, receiving from the server computing system metadata that was assigned to the query by the server computing system, the metadata indicative of a topic that pertains to the query; and in response to detecting that the focus of the user has returned to the page, transmitting, by way of the network connection, the metadata, wherein the server computing system identifies the search result based upon the metadata. The motivation to combine is apparent in the Popovitch, Ross and Chang's reference, because there is a need to improve accurate assessment of whether content was actually perceived by a viewer. 

Regarding claim 6, the combination of Popovitch, Ross, Chang and Krassner discloses, wherein detecting that the focus of the user has left the page comprises detecting that a window that includes the page has been minimized (Krassner: FIG. 35 depicts a sample content page with content rendered and an indicator showing the time period for which the rendered content has been rendered in the designated content rendering area of an electronic content page and the designated content rendering area has been within the viewer's browser screen dimensions and scrolling position, and the content page has been the primary window open on the viewer's display screen and has been unobstructed by another window or application in an embodiment wherein the viewer's browser has a multiple tab feature, with the indicator counting stopped due to the browser window tab for the browser window including the content page with the rendered content being obstructed by another browser window tab being opened, and resuming counting when the viewer returns to the original browser window tab that includes the content page with the rendered content ¶ [0057]. Also see ¶ [0084], [0153], [0161]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/23/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154